      Case: 4:21-cv-00437 Doc. #: 1 Filed: 04/15/21 Page: 1 of 27 PageID #: 1




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION




 UNITED STATES OF AMERICA,                                  Case No.: ____________

                               Plaintiff,                   COMPLAINT FOR CIVIL
                                                            PENALTIES, PERMANENT
                        v.                                  INJUNCTION, AND OTHER
                                                            RELIEF
 ERIC ANTHONY NEPUTE,
   individually, and as
   Owner of Quickwork LLC; and

 QUICKWORK LLC,
   a limited liability company,
   also d/b/a WELLNESS WARRIOR,

                               Defendants.


       Plaintiff, the United States of America, acting upon notification and authorization to the

Attorney General by the Federal Trade Commission (“FTC”), pursuant to Section 16(a)(1) of the

Federal Trade Commission Act (“FTC Act”), 15 U.S.C. § 56(a)(1), for its Complaint alleges:

                                   NATURE OF THE CASE

       1.      Defendants sell nutritional supplements containing Vitamin D and zinc, among

other products. Recently, Defendants have been advertising their Vitamin D and zinc products—

including “Wellness Warrior Vita D”, “Wellness Warrior Zinc”, and others—on social media

and the internet as drugs capable of treating, or preventing COVID-19. Defendants even claim

that their products are more effective than the available COVID-19 vaccines. Defendants lack

valid factual or scientific bases for these claims, which are frequently accompanied by equally

unsupported assertions regarding the applicable science. In short, Defendants are selling their
      Case: 4:21-cv-00437 Doc. #: 1 Filed: 04/15/21 Page: 2 of 27 PageID #: 2




products by disseminating misinformation, exploiting fears in the midst of a pandemic, and

posing a significant risk to public health and safety.

        2.     Although the government has notified Defendants that their deceptive advertising

and misrepresentations violate the Federal Trade Commission Act (“FTC Act”), as well as the

COVID-19 Consumer Protection Act that was enacted in December 2020, Defendants have

refused to stop. The United States therefore files this suit to seek preliminary and permanent

injunctive relief, civil penalties, and other remedies in order to prevent the harms caused by

Defendants’ ongoing misrepresentations.

                                 JURISDICTION AND VENUE

        3.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because it arises under the law of the United States. It also has subject matter jurisdiction

over this action pursuant to 28 U.S.C. § 1337(a) because it arises under an Act of Congress

regulating interstate commerce or protecting trade and commerce against restraints and

monopolies, and under 28 U.S.C. § 1345 because the United States is the Plaintiff.

        4.     At all times relevant to this Complaint, Defendants have maintained a substantial

course of trade in or affecting interstate commerce, as “commerce” is defined in Section 4 of the

FTC Act, 15 U.S.C. § 44.

        5.     The Court has personal jurisdiction over the defendants because all Defendants

reside in this district and because the alleged acts giving rise to the claims occurred in this

District.

        6.     Venue is proper in this District under 28 U.S.C. § 1391(b)(1), (b)(2), and

(c)(1), and 15 U.S.C. § 53(b) because all Defendants reside in this District and because a

substantial part of the events or omissions giving rise to the claims occurred in this District.



                                                  2
      Case: 4:21-cv-00437 Doc. #: 1 Filed: 04/15/21 Page: 3 of 27 PageID #: 3




Pursuant to Local Rule 2.07, venue is proper in the Eastern Division because all defendants

reside in this Division and because the claim for relief arose in the Eastern Division.

                                            PARTIES

       7.      Plaintiff is the United States of America.

       8.      Defendant Eric Anthony Nepute (“Nepute”) is a chiropractor and the owner of

Defendant Quickwork LLC (“Quickwork”). He resides in this District and, in connection with

the matters alleged herein, transacts or has transacted business in this District and throughout the

United States. Nepute is also the owner of Nepute Wellness Center, which is located in St. Louis,

Missouri. Until February 2021, Nepute maintained a Facebook page,

www.facebook.com/drericnepute, which designated him as a “public figure” and included a

“verified badge’ indicating that Facebook has confirmed that the page belongs to him. From at

least 2015 until February 2021, he frequently posted videos on his Facebook page that featured

him talking about various health and wellness topics.

       9.      Quickwork, formed by Nepute in January 2020, is a Missouri limited liability

company with its principal office or place of business at 1 First Missouri Center, Suite 214, St.

Louis, Missouri 63141. In June 2020, Quickwork began doing business under the trade name

“Wellness Warrior.” Wellness Warrior maintains a Facebook page,

www.facebook.com/Wellnesswarrior.club, and several additional websites through which

interested customers can obtain Wellness Warrior products, including but not limited to

www.wellnesswarrior.deals, www.myfreezinc.com, www.freevitamindeal.com,

www.freevitamindeals.com, www.commonsensehealth.live, www.wellnesswarrior.org,

thewellnesswarrior.org, wellnesswarriorvitamins.com, nepute.chiroconnect.com,




                                                 3
      Case: 4:21-cv-00437 Doc. #: 1 Filed: 04/15/21 Page: 4 of 27 PageID #: 4




teamwarrior.com, and neputewellnesscenter.com. Defendants may also maintain additional

websites and may have previously maintained other websites that are now defunct.

       10.     Both Nepute and Quickwork have transacted business in this District and

throughout the United States. Since its formation, Quickwork has advertised, marketed,

distributed, or sold products containing Vitamin D and zinc, including Wellness Warrior Vita D,

Wellness Warrior Zinc, Wellness Warrior Immune Pack, Wellness Warrior Boost Pack, and

Wellness Warrior Kids’ Multivitamin (together, the “Wellness Warrior Products”) to consumers

throughout the United States. Nepute has formulated, directed, controlled, had the authority to

control, or participated in the acts and practices set forth in this complaint, including the

advertising, marketing, distribution, and sale of Wellness Warrior Products.

                                          THE FTC ACT

       11.     Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or deceptive acts

or practices in or affecting commerce.”

       12.     Misrepresentations or deceptive omissions of material fact constitute deceptive

acts or practices prohibited by Section 5(a) of the FTC Act.

       13.     Section 12 of the FTC Act, 15 U.S.C. § 52, prohibits the dissemination of any

false advertisement in or affecting commerce for the purpose of inducing, or which is likely to

induce, the purchase of food, drugs, devices, services, or cosmetics. For the purposes of Section

12 of the FTC Act, 15 U.S.C. § 52, each Wellness Warrior Product is a “drug” as defined in

Section (c) of the FTC Act, 15 U.S.C. § 55(c).




                                                  4
      Case: 4:21-cv-00437 Doc. #: 1 Filed: 04/15/21 Page: 5 of 27 PageID #: 5




                     THE COVID-19 CONSUMER PROTECTION ACT

       14.      On January 31, 2020, the Secretary of Health and Human Services declared that

the 2019 novel coronavirus (“COVID-19”) had caused a public health emergency. As of the date

of the filing of this complaint, the public health emergency remains in effect.

       15.      On December 27, 2020, the President signed the COVID-19 Consumer Protection

Act. The COVID-19 Consumer Protection Act makes it unlawful, for the duration of the

ongoing novel coronavirus (COVID-19) public health emergency, for any person, partnership, or

corporation to engage in a deceptive act or practice in or affecting commerce in violation of

Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), that is associated with the treatment, cure,

prevention, mitigation, or diagnosis of COVID-19. COVID-19 Consumer Protection Act of the

2021 Consolidated Appropriations Act (“COVID-19 Act”), Pub. L. No. 116-260, Title XIV,

§ 1401(b)(1).

       16.      A violation of Section (b)(1) of the COVID-19 Consumer Protection Act is

treated as a violation of a rule defining an unfair or deceptive act or practice proscribed under

section 18(a)(1)(B) of the FTC Act, 15 U.S.C. § 57a(a)(1)(B). COVID-19 Act, § 1401(c)(1).

       17.      A violation of Section (b)(1) of the COVID-19 Consumer Protection Act made

with the knowledge required by Section 5(m)(1)(A) of the FTC Act, 15 U.S.C. § 45(m)(1)(A), is

subject to monetary civil penalties of not more than $43,792 for each violation of the COVID-19

Consumer Protection Act after January 13, 2021, including penalties whose associated violation

predated January 13, 2021. See 15 U.S.C. § 45(m)(1)(A), as modified by Section 4 of the Federal

Civil Penalties Inflation Adjustment Act of 1990, 28 U.S.C. § 2461, the Federal Civil Penalties

Inflation Adjustment Act Improvements Act of 2015, Public Law 114-74, sec. 701, 129 Stat. 599

(2015); see also 16 C.F.R. § 1.98(d).



                                                 5
           Case: 4:21-cv-00437 Doc. #: 1 Filed: 04/15/21 Page: 6 of 27 PageID #: 6




                               DEFENDANTS’ UNLAWFUL CONDUCT

I.      Defendants Use Misrepresentations to Advertise Their Vitamin D and Zinc Products

            18.     In early April 2020, Defendants began advertising and selling Wellness Warrior

     Products to the public.

            19.     No later than May 2020, Defendants began to advertise Wellness Warrior

     Products as protecting against, preventing, or treating COVID-19. Such advertising has consisted

     mainly of lengthy videos featuring monologues by Nepute and posted on Nepute’s public figure

     Facebook page or the Wellness Warrior Facebook page, both of which were available to the

     public. Both of the Facebook pages and videos included hyperlinks that consumers could click

     on to visit one of Defendants’ many websites and buy Wellness Warrior Products. Nepute’s

     Facebook page also featured an “offers” section promising free bottles of Vitamin D and zinc.

            20.     Defendants prepared dozens of videos that had an outsized impact, because they

 amplified their reach by posting and reposting them hundreds of times on Nepute’s and the

 Wellness Warrior Facebook pages, as well as on the multiple Wellness Warrior websites. For

 example, an August 5, 2020 video, originally posted with the title “Eric Nepute’s Video”, was

 reposted on his various websites no fewer than 59 and possibly as many as 176 times.

 Defendants often posted videos multiple times a day, and some of the posts played the same

 video two to six consecutive times. Collectively, Defendants’ marketing videos have been

 viewed millions of times.

            21.     In February 2021, Facebook removed Nepute’s public figure Facebook page from

 its website. In response, on February 19, 2021, Nepute created a new Facebook page, Common

 Sense Health Nation, https://www.facebook.com/commonsensehealthnation/. The Common

 Sense Health Nation page is also publicly available and includes links to Wellness Warrior

 websites where consumers can buy Wellness Warrior Products. Nepute has reposted to the

                                                    6
      Case: 4:21-cv-00437 Doc. #: 1 Filed: 04/15/21 Page: 7 of 27 PageID #: 7




Common Sense Health Nation Facebook page videos that previously appeared on his public

figure Facebook page. He has also continued to post lengthy videos advertising his products.

       22.     In March 2021, Defendants created a new website, Common Sense Health Live,

https://www.commonsensehealth.live/. The Common Sense Health Live website is publicly

available to anyone who creates an account, which requires only a name and an email address. It

includes links to Wellness Warrior websites where consumers can buy Wellness Warrior

Products. Nepute has described the Common Sense Health Live website as “like Facebook,

except for the censorship.” The Common Sense Health Facebook page includes a link to the

Common Sense Health Live website.

       23.     Defendants have also marketed Vitamin D and zinc through posts on Nepute’s

Facebook page, the Wellness Warrior Facebook page, the Common Sense Health Nation

Facebook page, the Common Sense Health Live website, and email advertisements sent to

consumers who have purchased Wellness Warrior-branded products.

       24.     Starting no later than June 2020, Defendants began advertising a protocol that

customers should follow in order to protect against, prevent, or treat COVID-19. This protocol,

which has varied over time, advises consumers to take, on a daily basis, substantial quantities of

emulsified Vitamin D3 (“Vitamin D”) and zinc, which are found in the Wellness Warrior

Products.

       A.      Vitamin D: The Truth v. Defendants’ Misrepresentations

       25.     Wellness Warrior Vita D is an ingestible product sold in softgel capsule form.

Each softgel of Wellness Warrior Vita D contains 5,000 IU Vitamin D3 (cholecalciferol) and

unspecified amounts of “[o]rganic, extra virgin olive oil and softgel (bovine gelatin, vegetable

glycerin, and purified water).” The Wellness Warrior Vita D product label directs users to “Take



                                                 7
        Case: 4:21-cv-00437 Doc. #: 1 Filed: 04/15/21 Page: 8 of 27 PageID #: 8




one softgel daily, or as directed by your healthcare practitioner.” Wellness Warrior Kids’

Multivitamin also contains Vitamin D.

          No Studies Prove That Vitamin D Prevents or Treats COVID-19

          26.      There is no competent and reliable scientific evidence that Vitamin D protects

against, treats, or prevents COVID-19.

          27.      There are no published studies that prove that Vitamin D protects against, treats,

or prevents COVID-19. The few completed randomized clinical trials investigating the efficacy

of Vitamin D in treating or preventing COVID-19 either (i) showed no benefits to patients taking

Vitamin D; or (ii) had flawed study designs and failed to conform to FDA guidelines for

scientific studies investigating the efficacy of treatments for COVID-19.

          28.      Defendants have made numerous claims that explicitly or implicitly state that

daily doses of Vitamin D are effective in treating or preventing COVID-19. For example:

                a. Vitamin D protects people from COVID-19: “So what can we do? You got to

                   protect yourself and protect the others [from COVID-19]. . . . How do we do

                   that? Number one, we got to take the right vitamins . . . I talked about Vitamin D.

                   It’s so important to do that. Go on that link below, click it. . . . But get some D3

                   – emulsified D3.” Ex. A 1 at 21:11-23:4.

                b. Vitamin D prevents COVID-19: “I’m going to tell you something that you need

                   to be doing at home from a preventative standpoint . . . . [It’s] very, very, very

                   important [to take] [Vitamin] D as in dog, D3.” Ex. B at 6:12-9:9.




1
    Exhibits are identified in the Appendix to this Complaint.


                                                     8
      Case: 4:21-cv-00437 Doc. #: 1 Filed: 04/15/21 Page: 9 of 27 PageID #: 9




             c. “Vitamin D3 will prevent [COVID-19] from infecting your body.” Ex. C at

                11:14-18.

             d. A daily dose of Vitamin D can effectively serve as a “treatment for COVID-19”

                by “boosting” the immune system. Ex. D at 11:2-11:17.

             e. A “high-dose” of Vitamin D would help to turn COVID-19 into a “mild illness.”

                Ex. E at 14:14-15:1.

             f. “Vitamin D3 is the only chemical that’s out there and that’s shown to reduce

                the spread . . . to minimize the chances of getting infected.” Ex. F at 16:1-4.

             g. “Vitamin D blocks the virus. That’s a fact. Nobody can argue that.” Ex. F at

                16:21-22.

       29.      Defendants lacked any reasonable bases for the foregoing statements, as well as

many other similar statements they have made.

       30.      Defendants have also made deceptive statements regarding the results of certain

scientific studies to claim that Vitamin D was an effective preventative or treatment for COVID-

19.

       31.      Again, there are no randomized clinical trials that establish increased Vitamin D

supplementation cause positive health outcomes in connection with COVID-19. Although there

are observational studies that have explored correlations between low Vitamin D levels and an

elevated risk of infection or severe illness from the coronavirus, such observational studies are

not designed, and cannot be used, to prove causation, i.e., to establish that Vitamin D

supplementation cause positive health outcomes in connection with COVID-19.




                                                 9
    Case: 4:21-cv-00437 Doc. #: 1 Filed: 04/15/21 Page: 10 of 27 PageID #: 10




        32.        Defendants ignore these studies’ conclusions and limitations and instead rely on

them for the basis for specific, deceptive claims about the quantitative efficacy of Vitamin D in

treating and/or preventing COVID-19. For example, Nepute made the following statements:

              a. “Journal of Nature Magazine 2020, in April and May, showed that if you have the

                   adequate amounts of Vitamin D3 in your system, then you have a 77 percent less

                   chance of getting infected in the first place. Vitamin D3 equals 77 percent less

                   chance of getting infected in the first place.” Ex. G at 13:23-14:5.

              b. “Boston University’s Dr. Michael Holick found . . . that people who have

                   enough [V]itamin D are 54 percent less likely to catch coronavirus in the first

                   place.” Ex. H.

              c. According to the work performed by Dr. Holick, “COVID-19 Patients who get

                   enough [V]itamin D are 52% less likely to die” and “are at a 52 percent lower risk

                   of dying of COVID-19 than people who are deficient.” Ex. H.

              d.   “[Vitamin] D3 has shown, in many studies, to cut the infection rate by sometimes

                   up to 52 percent.” Ex. E at 10:15-10:17.

        33.        In fact, the cited studies do not support Defendants’ claims. Both of Dr. Holick’s

studies explored correlations between low Vitamin D levels and adverse COVID-19 outcomes.

One study concluded only that its findings “provide further rationale to explore” the putative

therapeutic benefit of Vitamin D and acknowledged that the implications could be significant

only “[i]f controlled trials find this relationship to be causative”—i.e., only if controlled trials

found that low Vitamin D levels caused adverse COVID-19 outcomes. Dr. Holick’s other study

observed that, because of the study design, the authors could not “explain the cause and effect

relationship of Vitamin D sufficiency and the reduced risk of severity from a COVID-19



                                                    10
     Case: 4:21-cv-00437 Doc. #: 1 Filed: 04/15/21 Page: 11 of 27 PageID #: 11




infection,” concluding that “large-scale studies and randomized clinical trials (RCTs)” were

necessary to evaluate any interaction between them.

        34.     To support the claim that people with adequate Vitamin D have a 77 percent less

chance of getting infected in the first place, Defendants may be relying on a September 2020

article in the Journal of the American Medical Association (JAMA). To the extent that

Defendants are relying on this study, they are mischaracterizing its results. This study expressly

stated that: “Since [V]itamin D deficiency may be increased by many factors that could be

associated with COVID-19 risk, including age, obesity, diabetes, and chronic illness more

generally, observed associations of [V]itamin D with outcomes in almost any observational study

may fail to accurately reflect any potential causal effects of [V]itamin D on outcomes.”

        Defendants Have No Bases for Their Claim That Vitamin D Prevents or Treats
        COVID-19 Through Particular Biological Mechanisms

        35.     In addition to their claims regarding Vitamin D’s efficacy, Defendants have,

without any reasonable bases, made misrepresentations about the specific biological mechanisms

through which Vitamin D supposedly helps prevent or treat COVID-19.

        36.     SARS-CoV-2, the virus that causes COVID-19, infiltrates the cells by using a

“spike protein” on the surface of its coat to bind to the “ACE2 receptor”, a protein that naturally

appears on the walls of human cells. This binding allows the virus’s genetic material (its RNA)

to infiltrate the cell, hijack its machinery, and replicate itself. If the virus cannot bind to the

ACE2 receptor, however, it cannot invade the cell, cannot replicate, and cannot cause harm. In

fact, the recently approved vaccines work by teaching the body’s immune system to recognize

the spike protein as a foreign invader and act to neutralize it.




                                                   11
    Case: 4:21-cv-00437 Doc. #: 1 Filed: 04/15/21 Page: 12 of 27 PageID #: 12




       37.     There are no published scientific studies establishing that Vitamin D interferes

with the SARS-CoV-2 virus’s ability to bind with the ACE2 receptor when Vitamin D is

introduced into the human body.

       38.     Nonetheless, without any competent and reliable scientific evidence, Defendants

have claimed, for example, that Vitamin D “blocks the spike protein from the ACE-2 receptor,”

thereby preventing people from “get[ting] infected in the first place.” Ex. G at 24:20-22.

Defendants have further claimed that, through this mechanism, Vitamin D purportedly “stops the

virus from attaching” to human cells. Ex. G at 17:23-18:2.

       39.     Defendants have also asserted that Vitamin D prevents “cytokine storms,” which

may be provoked in certain patients by the virus that causes COVID-19. A cytokine storm is an

overactive, harm-causing response by the human immune system to the infection. Specifically,

when the body is infected, it releases cytokines to signal the immune system to begin its defense

work. Excessive quantities of cytokines, however, can cause the immune system to attack

healthy tissue, resulting in severe injury or death.

       40.     There are no published scientific studies demonstrating that Vitamin D can

prevent a cytokine storm in COVID-19 patients.

       41.     Again, without any competent and reliable scientific evidence, Defendants have

claimed that Vitamin D can prevent cytokine storms from occurring, thereby reducing the

severity of a COVID-19 infection: “If you have enough [V]itamin D3 in your system, you don’t

have a cytokine storm.” Ex. G at 35:15-25.

   Defendants Deceptively Imply That Scientific Research Supports Their Claims

       42.     To convey the impression that there is scientific evidence to support their

deceptive claims, Defendants prepared and publicly posted on one of the Wellness Warrior



                                                  12
    Case: 4:21-cv-00437 Doc. #: 1 Filed: 04/15/21 Page: 13 of 27 PageID #: 13




Product websites a “Research Page” that contained hyperlinks to some of their videos, as well as

various articles discussing Vitamin D and COVID-19. This Research Page linked to

retrospective observational studies, news articles, blog posts, and PowerPoint presentations, none

of which constituted competent or reliable scientific evidence that Vitamin D treats or prevents

COVID-19.

        43.    Upon information and belief, Defendants actually knew, or had knowledge fairly

implied on the basis of objective circumstances, that the materials cited on the Research Page did

not demonstrate that Vitamin D protects against, treats, or prevents COVID-19.

        B.     Zinc: The Truth v. Defendants’ Misrepresentations

        44.    Wellness Warrior Zinc is an ingestible product sold in tablet form. Each tablet

contains 25 milligrams of zinc (as zinc gluconate) and unspecified amounts of microcrystalline

cellulose, dicalcium phosphate, stearic acid, colloidal silicon dioxide, magnesium stearate, and

croscarmellose sodium. The Wellness Warrior Zinc product label directs users to “Take one

tablet daily, or as directed by your healthcare practitioner.” Wellness Warrior Kids’

Multivitamin, Wellness Warrior Boost Pack, and Wellness Warrior Immune Pack also contain

zinc.

        No Studies Prove That Zinc Prevents or Treats COVID-19

        45.    There is no competent and reliable scientific evidence that zinc protects against,

treats, or prevents COVID-19. There are no published studies that prove that zinc protects

against, treats, or prevents COVID-19. In fact, the sole completed randomized clinical trial

investigating the efficacy of zinc as a preventative or treatment for COVID-19 found no

therapeutic benefit.




                                                13
    Case: 4:21-cv-00437 Doc. #: 1 Filed: 04/15/21 Page: 14 of 27 PageID #: 14




       46.        Notwithstanding this absence of supporting scientific evidence, Defendants have

disseminated advertisements representing that zinc treats or prevents COVID-19. Examples of

Defendants’ statements include:

             a. Zinc is an effective treatment for COVID-19 because it “doesn’t allow the virus to

                  continue to proliferate” inside the body and that it “stops the cells from

                  regenerating viruses,” which in turns “stops viral proliferation.” Ex. F at 17:4-5;

                  Ex. D at 11:24-12:19; Ex. E at 9:2-9:12.

             b. Zinc should be taken as a prophylactic: “We should be preventatively loading up

                  on zinc . . . .” Ex. B at 6:24-6:25, 7:21-8:9.

             c.   “Tak[ing] zinc every day” serves as a treatment for COVID-19 by “boosting the

                  immune system.” Ex. D at 11:2-11:13. “Washington University . . . say[s]

                  boosting the immune system is the answer. You’re damn right it is . . . I’m going

                  to tell you how and I’m going to give you a solution . . . buy a damn bottle of

                  zinc.” Ex. D at 11:24-12:19.

       47.        Although Defendants claim to have identified “over fifteen” studies relating to

Zinc, they have not published a “research page” analogous to the page published relating to

Vitamin D. The government has been able to find only two studies identified by Defendants as

support for their claims. Neither study even relates to COVID-19, much less establishes that zinc

treats or prevents COVID-19: one is an in vitro (petri dish) study that was not conducted on the

virus that causes COVID-19, and the other is a discussion of observational studies done

investigating the relationship between zinc and pneumonia, not COVID-19. Indeed, both studies

were conducted years before the pandemic began.




                                                    14
    Case: 4:21-cv-00437 Doc. #: 1 Filed: 04/15/21 Page: 15 of 27 PageID #: 15




       48.     Nonetheless, Defendants deceptively claim that the in vitro study shows precisely

how zinc purportedly prevents COVID-19: An “[i]ncrease in intercellular zinc concentrations . . .

can effectively impair the replication of RNA viruses including . . . SARS coronavirus. . . . Well,

this is SARS CoV-2 is what this is.” Ex. I at 14:14-14:22.

       C.      The Vaccines: The Truth v. Defendants’ Misrepresentations

       49.     To induce customers to purchase their Vitamin D and zinc products, Defendants

have also disseminated advertisements that claim, without any reasonable basis, that Wellness

Warrior Products were more effective at preventing or treating COVID-19 than the available

vaccines or other available treatments.

       50.     It is well known that several vaccines have been authorized for emergency use by

the United States Food and Drug Administration because they have been proven effective to

prevent infection by COVID-19 and to reduce the severity of such infections. These vaccines

received emergency use authorization only after their sponsors conducted large, double-blind,

randomized clinical trials that demonstrated their efficacy.

       51.     Unlike the rigorous clinical trial process that led to these vaccines, no such studies

have been performed for Vitamin D and zinc, either administered independently or administered

together. There is no competent and reliable scientific evidence showing that Vitamin D or zinc,

administered independently or in combination, is a better option for prevention of treatment of

COVID-19 than the available vaccines.

       52.     However, Defendants have explicitly and implicitly represented that Vitamin D

and zinc provide equal or better protection against COVID-19 than do currently available

vaccines.




                                                15
       Case: 4:21-cv-00437 Doc. #: 1 Filed: 04/15/21 Page: 16 of 27 PageID #: 16




          53.     For example, Defendants have claimed that “Vitamin D3 is the only chemical

  that’s out there and that’s shown to reduce the spread” of COVID-19. Ex. F at 16:1-4.

          54.     According to Defendants, “[t]here hasn’t been one damn thing else that’s shown

  the benefits of . . . preventing COVID-19 except for [V]itamin D3.” Ex. C at 10:9-13.

          55.     Defendants have also advertised, without a reasonable basis, that “vaccines do not

  stop the spread of the virus.” Ex. G at 13:13-15.

          56.     Defendants also assert that: “it’s been proven by NIH, World Health

  Organization, CDC, the list goes on and on, that “vaccines do not stop the spread of the virus.”

  Ex. G at 13:13-15. According to Defendants, “the NIH, the World Health Organization, the CDC

  . . . [have] clearly said this vaccine is not going to stop the spread of infection. Ex. J at 12:1-18.

  However, the National Institutes of Health (“NIH”), the World Health Organization (“WHO”),

  the Federal Centers for Disease Control (“CDC”), and the Surgeon General have never stated,

  much less proven, that vaccines do not stop the spread of COVID-19.

          57.     Defendants have further stated, without any reasonable basis, that Nepute’s

  protocol, including Vitamin D and zinc, “actually works better than . . . any vaccine,” and,

   therefore, customers did not “really need a vaccine.” Ex. F at 17:6-8.

          58.     Defendants have provided no scientific proof or studies to support these claims,

   just as they have provided no scientific proof or studies to back up their advertising about the

  efficacy of Vitamin D and zinc for preventing and treating COVID-19.

II.   Defendants’ Deceptive Marketing Has Already Misled Reasonable Consumers

          A.      Defendants Have Been Selling Their Vitamin D and Zinc Products for
                  Months
          59.     Each bottle of Wellness Warrior Vita D contains 30 softgels, which Defendants

   have sold for $24.95 per bottle plus $9.95 shipping and handling. Defendants also have offered


                                                    16
     Case: 4:21-cv-00437 Doc. #: 1 Filed: 04/15/21 Page: 17 of 27 PageID #: 17




several Vitamin D subscription plans, in most instances including one free bottle of Vitamin D

with subscription enrollment.

        60.       Defendants first featured Vitamin D in an April 2020 video on the Nepute

Facebook page and began promoting their free Vitamin D bottle offer in July 2020, again

through the Nepute Facebook page videos.

        61.       Each bottle of Wellness Warrior Zinc contains 60 tablets. Defendants have

advertised an offer for a free bottle of zinc without a subscription and charge consumers $9.95

for shipping and handling. They also have advertised various subscription plans for zinc, which

do not include a free bottle of the product. Subscription plans start at $24 per month for one

bottle of zinc.

        62.       Defendants’ advertising has proven to be popular. Together, the Wellness Warrior

and Common Sense Health Nation Facebook pages have over 100,000 followers.

        63.       Upon information and belief, Defendants have earned a substantial amount of

money from selling these and other Wellness Warrior Products.

        B.        Consumers Believe Defendants’ Deceptive Advertising
        64.       Dozens of posts on Defendants’ own Facebook pages show that consumers have

been buying Defendants’ Vitamin D and zinc products with the belief that they prevent COVID-

19 better than available vaccines. Nepute’s videos have generated millions of consumer views.

Examples of recent customer comments on the Wellness Warrior Facebook page,

http://www.facebook.com/Wellnesswarrior.club/, include:

              a. February 27, 2021 at 2:44 am, K.F.: “Been taking Wellness Warrior duo at least

                  7 months. No sickness here and living life without fear. Thank you so much Dr.

                  Eric. Keep getting the truth out.”



                                                  17
           Case: 4:21-cv-00437 Doc. #: 1 Filed: 04/15/21 Page: 18 of 27 PageID #: 18




                    b. March 14, 2021 at 11:26 pm, L.S.: “I take 10,000 IU [of Vitamin D] each day . . .

                       . I take 25 mg of zinc and upped that to 50 mg a day as my husband got covid and

                       I got him to take it as well. But he didn’t take it before he got sick. I never got

                       sick living in the same house and breathing the same air. . . . NO gene

                       therapy/fake vaccine.”

                    c. March 22, 2021 at 1:47 pm, C.J.V.: “Just Ordered mine today. Dr. Eric thank you

                       so much. I have been following you for a while and really appreciate all you do to

                       inform us all.”

              C.       Defendants’ Deceptive Health Claims About Their Products are Material
              65.      Defendants deceptively advertise their Vitamin D and zinc products as treating or

       preventing COVID-19, and as superior to the current vaccines.

              66.      Such baseless claims of health benefits are material because, as indicated by the

       sample comments above, consumers believe Defendants’ claims, and appear to be taking

       Defendants’ products in lieu of other measures to prevent COVID-19, such as getting vaccinated,

       social distancing, and wearing a mask.

III.      Defendants’ Ongoing Conduct Threatens Imminent Harm to Consumers

              67.      Defendants’ advertising of their Vitamin D and zinc products pose significant

       risks to consumers who may believe or rely on these misrepresentations and deceptive claims.

       As noted above, Nepute’s videos alone have been viewed millions of times, and Defendants

       amplify their deceptive advertising by posting videos and comments on multiple websites.

              68.      Ingesting massive amounts of Vitamin D and zinc, rather than foregoing the

       social distancing, masks, and vaccination recommended by public health experts, places

       consumers who rely on Defendants’ claims at risk of contracting COVID-19.



                                                         18
          Case: 4:21-cv-00437 Doc. #: 1 Filed: 04/15/21 Page: 19 of 27 PageID #: 19




IV.      Defendants Refuse To Cease Their Deceptive Advertising Despite Being on Notice

             69.     In May 2020, FTC staff sent Defendant Nepute a letter warning that his COVID-

   19 efficacy claims for another Vitamin C-based product were unsubstantiated and must cease.

   Ex. K. The warning letter also advised him to review claims for all his other products and to

   cease any claims not supported by competent and reliable scientific evidence. Defendant Nepute

   subsequently confirmed to FTC staff that he received that letter. Upon information and belief,

   Defendants seem to have dialed back some of their Vitamin C-related claims, but have ramped

   up their unsubstantiated claims regarding Vitamin D and zinc.

             70.     On March 30, 2021, FTC staff sent counsel for Defendant Nepute a letter

      notifying him about the passage of the COVID-19 Consumer Protection Act. Ex. L-M.

             71.     Based on the facts and violations of law alleged in this Complaint, the United

   States has reason to believe that Defendants are violating or are about to violate the FTC Act and

   the COVID-19 Consumer Protection Act.

                                                 COUNT 1

                             FTC Act Section 5(a) and Section 12 Violations

             72.     Paragraphs 1 through 71 are incorporated as if set forth herein.

             73.     On numerous occasions in connection with the advertising, promotion, offering

      for sale, or sale of Wellness Warrior Products, including Defendants’ claims set forth in

      Paragraphs 25-58, Defendants have represented, directly or indirectly, expressly or by

      implication, that Vitamin D and zinc, and by extension Wellness Warrior Products, treat or

  prevent COVID-19.

             74.     On numerous occasions in connection with the advertising, promotion, offering

  for sale, or sale of Wellness Warrior Products, Defendants have represented, directly or

  indirectly, expressly or by implication, that Vitamin D and zinc, including Wellness Warrior

                                                      19
    Case: 4:21-cv-00437 Doc. #: 1 Filed: 04/15/21 Page: 20 of 27 PageID #: 20




Products, provide equal or better protection against COVID-19 than do currently available

vaccines.

       75.      In support of their advertising, promotion, offering for sale, or sale of Wellness

Warrior Products, Defendants have made numerous additional representations, directly or

indirectly, expressly or by implication, including:

             a. That Vitamin D and zinc, including Wellness Warrior Products, are scientifically

                proven to treat or prevent COVID-19;

             b. That there are studies that show that people who have enough Vitamin D,

                including Wellness Warrior products containing Vitamin D, have a 52 percent

                lower risk of dying of COVID-19 than people who are deficient;

             c. That scientific research concluded that people who have enough Vitamin D,

                including Wellness Warrior products containing Vitamin D, are 54 percent less

                likely to catch COVID-19;

             d. That scientific publications indicate that people who have enough Vitamin D,

                including Wellness Warrior products containing Vitamin D, are 77 percent less

                likely to catch COVID-19;

             e. That Vitamin D, including Wellness Warrior products containing Vitamin D, can

                block the COVID-19 spike protein from binding to the ACE2 receptor, thereby

                preventing infection; and

             f. That Vitamin D, including Wellness Warrior products containing Vitamin D, can

                prevent cytokine storm.

       76.      Defendants’ representations are false or misleading, or Defendants lacked a

reasonable basis to make them.



                                                 20
    Case: 4:21-cv-00437 Doc. #: 1 Filed: 04/15/21 Page: 21 of 27 PageID #: 21




       77.     Defendants’ representations are material to consumers’ decisions.

       78.     Upon information and belief, Defendants continue to make similar

misrepresentations regarding the efficacy of Vitamin D and zinc, including by extension

Wellness Warrior Products, for treating or preventing COVID-19.

       79.     Defendants’ false, misleading, or unsubstantiated representations regarding

Vitamin D and zinc are deceptive acts or practices and false advertisements that violate Sections

5(a) and 12 of the FTC Act, 15 U.S.C. §§ 45(a), 52.

                                            COUNT 2

                        COVID-19 Consumer Protection Act Violations

       80.     Paragraphs 1 through 71 are incorporated as if set forth herein.

       81.     In numerous instances since December 27, 2020, Defendants have made false,

misleading, or unsubstantiated representations that Vitamin D and zinc, including Wellness

Warrior Products, are effective for the treatment, cure, prevention, or mitigation of COVID-19.

       82.     In numerous instances since December 27, 2020, Defendants have made false,

misleading, or unsubstantiated representations that Vitamin D and zinc, including Wellness

Warrior Products, provide equal or better protection against COVID-19 than do currently

available vaccines.

       83.     In support of their advertising, promotion, offering for sale, or sale of Wellness

Warrior Products, Defendants have made numerous additional representations, directly or

indirectly, expressly or by implication, relating to a causal connection between Vitamin D and

zinc and the treatment, cure, prevention, mitigation, diagnosis, contraction, and lethality of

COVID-19, including:




                                                 21
    Case: 4:21-cv-00437 Doc. #: 1 Filed: 04/15/21 Page: 22 of 27 PageID #: 22




             a. That Vitamin D and zinc, including Wellness Warrior Products, are scientifically

                proven to treat or prevent COVID-19;

             b. That there are studies that show that people who have enough Vitamin D,

                including Wellness Warrior products containing Vitamin D, have a 52 percent

                lower risk of dying of COVID-19 than people who are deficient;

             c. That scientific research concluded that people who have enough Vitamin D,

                Wellness Warrior products containing Vitamin D, are 54 percent less likely to

                catch COVID-19;

             d. That scientific publications indicate that people who have enough Vitamin D,

                Wellness Warrior products containing Vitamin D, are 77 percent less likely to

                catch COVID-19;

             e. That Vitamin D, including Wellness Warrior products containing Vitamin D, can

                block the COVID-19 spike protein from binding to the ACE2 receptor, thereby

                preventing infection; and

             f. That Vitamin D, including Wellness Warrior products containing Vitamin D, can

                prevent cytokine storm.

       84.      Defendants’ representations are false or misleading, or Defendants lacked a

reasonable basis to make them.

       85.      Defendants’ representations are material to consumers’ decisions.

       86.      Defendants have been aware of the COVID-19 Consumer Protection Act since

March 31, 2021 at the latest.




                                                22
    Case: 4:21-cv-00437 Doc. #: 1 Filed: 04/15/21 Page: 23 of 27 PageID #: 23




         87.    Upon information and belief, Defendants continue to make similar

misrepresentations regarding the efficacy of Vitamin D and zinc for treating or preventing

COVID-19.

         88.    These ongoing false, misleading, or unsubstantiated representations constitute

deceptive acts or practices in violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).

         89.    Therefore, these representations also constitute deceptive acts or practices in

violation of Section 1401(b)(1) of the COVID-19 Consumer Protection Act.

         90.    Each dissemination of an advertisement that makes deceptive COVID-19 related

representations is a separate violation of the COVID-19 Consumer Protection Act subject to civil

penalties.

                                      CONSUMER INJURY

         91.    Consumers are suffering, have suffered, and likely will continue to suffer

substantial harm as a result of Defendants’ violations of the FTC Act and the COVID-19

Consumer Protection Act. In addition, Defendants have been unjustly enriched as a result of their

unlawful acts or practices. Absent injunctive relief by this Court, Defendants are likely to

continue to injure consumers and harm the public interest.

                                     PRAYER FOR RELIEF

         Wherefore, Plaintiff, pursuant to Sections 5(a)(1), 5(m)(1)(A), 13(b), 16(a)(1) and 19 of

the FTC Act, 15 U.S.C. §§ 45(a)(1), 45(m)(1)(A), 53(b), 56(a)(1) and 57b, Section

1401(c)(2)(A) of the COVID-19 Act, and the Court’s own equitable powers, requests that the

Court:




                                                 23
    Case: 4:21-cv-00437 Doc. #: 1 Filed: 04/15/21 Page: 24 of 27 PageID #: 24




               A.      Award Plaintiff such preliminary injunctive and ancillary relief as may be

necessary to avert the likelihood of consumer injury during the pendency of this action and to

preserve the possibility of effective final relief, including a preliminary injunction;

               B.      Enter a permanent injunction to prevent future violations of the FTC Act

and the COVID-19 Consumer Protection Act by the Defendants;

               C.      Award such relief as the Court finds necessary to address Defendants’

violations of the FTC Act and the COVID-19 Consumer Protection Act, including rescission or

reformation of contracts, the refund of monies paid, restitution, the disgorgement of ill-gotten

monies, and other relief necessary to redress injury to consumers resulting from Defendants’

violations;

               D.      Award Plaintiff monetary civil penalties from Defendants for each

violation of the COVID-19 Consumer Protection Act alleged in this Complaint; and

               E.      Award Plaintiff the costs of bringing this action, as well as such other and

additional relief as the Court may determine to be just and proper.



       Dated: April 15, 2021




                                              FOR THE UNITED STATES OF AMERICA:

 SAYLER FLEMING                               BRIAN M. BOYNTON
 United States Attorney                       Acting Assistant Attorney General
 Eastern District of Missouri
                                              MICHAEL D. GRANSTON
 SUZANNE J. MOORE MO#45321                    Deputy Assistant Attorney General
 Assistant United States Attorney
 Thomas F. Eagleton U.S. Courthouse           GUSTAV W. EYLER
 111 South Tenth Street, 20th Floor           Director
 St. Louis, MO 63102                          Consumer Protection Branch
 Tel: (314) 539-2200

                                                  24
   Case: 4:21-cv-00437 Doc. #: 1 Filed: 04/15/21 Page: 25 of 27 PageID #: 25




Fax: (314) 539-2196                LISA K. HSIAO
Email: suzanne.moore@usdoj.gov     Assistant Director
                                   Consumer Protection Branch


                                   __/s/ Ben Cornfeld__________________
                                   BEN CORNFELD 1048311(DC)
                                   BRANDON ROBERS 1112150055(MD)
                                   Trial Attorneys
                                   Consumer Protection Branch
                                   U.S. Department of Justice
                                   Civil Division
                                   450 5th Street, N.W.
                                   Washington, D.C. 20530
                                   Tel: 202-598-7276 (Cornfeld)
                                   Tel: 202-305-2023 (Robers)
                                   Fax: 202-514-8742
                                   Benjamin.A.Cornfeld2@usdoj.gov
                                   Brandon.Robers@usdoj.gov

                                   Of Counsel:
                                   KRISTIN M. WILLIAMS
                                   MARY L. JOHNSON
                                   BRADY C. WILLIAMS
                                   Attorneys
                                   Federal Trade Commission
                                   600 Pennsylvania Avenue, N.W.
                                   Mailstop CC-10528
                                   Washington, D.C. 20850
                                   Tel: 202-326-2619 (K. Williams)
                                   Tel: 202-326-3115 (Johnson)
                                   Tel: 202-326-3517 (B. Williams)
                                   Fax: 202-326-3259
                                   Kwilliams2@ftc.gov
                                   Mjohnson1@ftc.gov
                                   Bwilliams2@ftc.gov




                                      25
       Case: 4:21-cv-00437 Doc. #: 1 Filed: 04/15/21 Page: 26 of 27 PageID #: 26




                                         EXHIBIT APPENDIX

    Exhibit                                    Document
      A         Certified transcript of video 2 titled “C O V I D, Vitamins & Supplements”, dated
              July 31, 2020 at 5:03 A.M. and captured from Nepute’s public figure Facebook page
                                                  on August 4, 2020.

      B         Certified transcript of video titled “Please Pay Attention” dated July 23, 2020 at
               2:30 P.M. and captured from Nepute’s public figure Facebook page on August 11,
                                                        2020.

      C        Certified transcript of video titled “WW WTF Internment Camps”, dated January
              16, 2021 at 11:30 A.M. and captured from the WellnessWarrior.club Facebook page
                                               on February 23, 2021.

      D       Certified transcript of video titled “This is Going to Cause Issues”, dated August 11,
               2020 at 10:47 A.M. and captured from Nepute’s public figure Facebook page on
                                                  August 24, 2020.

      E        Certified transcript of video titled “Common sense Breaking news . . . POTUS is
                using the Wellness Warrior protocol”, dated October 3, 2020 at 5:52 A.M. and
                  captured from Nepute’s public figure Facebook page on October 5, 2020.

      F       Certified transcript of video titled “WW Cut Me Off Again” dated January 16, 2021
               at 6:18 A.M. and captured from the WellnessWarrior.club Facebook on February
                                                     23, 2021.

      G        Certified transcript of video titled “WW Wuhan Exposed”, dated January 17, 2021
              at 2:03 P.M. and captured from the WellnessWarrior.club Facebook on February 23,
                                                      2021.

      H        Email dated September 26, 2020 at 6:10 P.M. entitled “52% Less Likely To Die”

       I       Certified transcript of video titled “Zinc Zinc Zinc” dated August 4, 2020 at 3:42
              P.M. and captured from Nepute’s public figure Facebook page on August 11, 2020.

       J      Certified transcript of video titled “WW Family Ready”, dated January 16, 2021 at
              5:47 A.M. and captured from the WellnessWarrior.club Facebook on February 23,
                                                     2021.




2
 Plaintiff will provide to Defendants copies of the videos whose transcripts are attached to the
Complaint, as well as to the Court at the Court’s request.

                                                  26
Case: 4:21-cv-00437 Doc. #: 1 Filed: 04/15/21 Page: 27 of 27 PageID #: 27




K     Letter from Richard Quaresima, Acting Associate Director, Division of Advertising
             Practices, Federal Trade Commission, to Nepute, dated May 21, 2020.

L       Letter from Serena Viswanathan, Associate Director, Division of Advertising
      Practices, Federal Trade Commission, to Emily Park, Esq., Husch Blackwell LLP,
                                   dated March 30, 2021.
M      Attachment to Letter from Serena Viswanathan, Associate Director, Division of
        Advertising Practices, Federal Trade Commission, to Emily Park, Esq., Husch
                            Blackwell LLP, dated March 30, 2021.




                                        27
